Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement, dated as of July 5, 2019 (this “Agreement”), is
entered into by and among BioCardia, Inc., a Delaware corporation (the
“Company”), and the persons and entities listed on the schedule of investors
attached hereto as Schedule I (each an “Investor” and, collectively, the
“Investors”).

 

RECITALS

 

A.     On the terms and subject to the conditions set forth herein, each
Investor is willing to purchase from the Company, and the Company is willing to
sell to such Investor, a convertible promissory note in the principal amount set
forth opposite such Investor’s name on Schedule I hereto.

 

B.     Capitalized terms not otherwise defined herein shall have the meaning set
forth in the form of Note (as defined below) attached hereto as Exhibit A.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.     The Notes.

 

(a)     Issuance of Notes. Subject to all of the terms and conditions hereof,
the Company agrees to issue and sell to each of the Investors, and each of the
Investors severally agrees to purchase, a convertible promissory note in the
form of Exhibit A hereto (each, a “Note” and, collectively, the “Notes”) in the
principal amount set forth opposite the respective Investor’s name on Schedule I
hereto. The obligations of the Investors to purchase Notes are several and not
joint. The aggregate principal amount for all Notes issued hereunder shall not
exceed $625,000.

 

(b)     Delivery. The sale and purchase of the Notes shall take place at a
closing (the “Closing”) to be held at such place and time as the Company and the
Investors may determine (the “Closing Date”). At the Closing, the Company will
deliver to each of the Investors the Note to be purchased by such Investor,
against receipt by the Company of the corresponding purchase price set forth on
Schedule I hereto (the “Purchase Price”). Each of the Notes will be registered
in such Investor’s name in the Company’s records.

 

(c)     Use of Proceeds. The proceeds of the sale and issuance of the Notes
shall be used for general corporate purposes.

 

(d)     Payments. The Company will make all cash payments due under the Notes in
immediately available funds by 1:00 p.m. pacific time on the date such payment
is due at the address for such purpose specified below each Investor’s name on
Schedule I hereto, or at such other address, or in such other manner, as an
Investor or other registered holder of a Note may from time to time direct in
writing.

 

 

--------------------------------------------------------------------------------

 

 

2.     Representations and Warranties of the Company. The Company represents and
warrants to each Investor that:

 

(a)     Due Incorporation, Qualification, etc. The Company (i) is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware; (ii) has the power and authority to own, lease and operate
its properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a material adverse effect on the Company.

 

(b)     Authority. The execution, delivery and performance by the Company of
each Transaction Document to be executed by the Company and the consummation of
the transactions contemplated thereby (i) are within the power of the Company
and (ii) have been duly authorized by all necessary actions on the part of the
Company.

 

(c)     Enforceability. Each Transaction Document executed, or to be executed,
by the Company has been, or will be, duly executed and delivered by the Company
and constitutes, or will constitute, a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.

 

(d)     Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not
(i) violate the Company’s Certificate of Incorporation or Bylaws (as amended,
the “Charter Documents”) or any material judgment, order, writ, decree, statute,
rule or regulation applicable to the Company; (ii) violate any provision of, or
result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound; or (iii) result in the creation or
imposition of any Lien upon any property, asset or revenue of the Company or the
suspension, revocation, impairment, forfeiture, or nonrenewal of any material
permit, license, authorization or approval applicable to the Company, its
business or operations, or any of its assets or properties.

 

(e)     Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person (including, without limitation, the shareholders of any Person) is
required in connection with the execution and delivery of the Transaction
Documents executed by the Company and the performance and consummation of the
transactions contemplated thereby, other than such as have been obtained and
remain in full force and effect and other than such qualifications or filings
under applicable securities laws as may be required in connection with the
transactions contemplated by this Agreement.

 

(f)     No Violation or Default. The Company is not in violation of or in
default with respect to (i) its Charter Documents or any material judgment,
order, writ, decree, statute, rule or regulation applicable to such Person; or
(ii) any material mortgage, indenture, agreement, instrument or contract to
which such Person is a party or by which it is bound (nor is there any waiver in
effect which, if not in effect, would result in such a violation or default).

 

3.     Representations and Warranties of Investors. Each Investor, for that
Investor alone, represents and warrants to the Company upon the acquisition of a
Note as follows:

 

(a)     Binding Obligation. Such Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement and the Transaction Documents constitute valid and
binding obligations of such Investor, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

-2-

--------------------------------------------------------------------------------

 

 

(b)     Securities Law Compliance.

 

(i)     Such Investor has been advised that the Notes and the underlying
securities have not been registered under the Securities Act, or any state
securities laws and, therefore, cannot be resold unless they are registered
under the Securities Act and applicable state securities laws or unless an
exemption from such registration requirements is available. Such Investor is
aware that the Company is under no obligation to effect any such registration
with respect to the Notes or the underlying securities or to file for or comply
with any exemption from registration. Such Investor has not been formed solely
for the purpose of making this investment and is purchasing the Notes to be
acquired by such Investor hereunder for its own account for investment, not as a
nominee or agent, and not with a view to, or for resale in connection with, the
distribution thereof, and Investor has no present intention of selling, granting
any participation in, or otherwise distributing the same. Such Investor has such
knowledge and experience in financial and business matters that such Investor is
capable of evaluating the merits and risks of such investment, is able to incur
a complete loss of such investment without impairing such Investor’s financial
condition and is able to bear the economic risk of such investment for an
indefinite period of time.

 

(ii)     Such Investor is an Accredited Investor. Such Investor has furnished or
made available any and all information requested by the Company or otherwise
necessary to satisfy any applicable verification requirements as to Accredited
Investor status and shall submit to the Company such further assurances of such
status as may be reasonably requested by the Company. Any such information is
true, correct, timely and complete. The residency of the Investor (or, in the
case of a partnership or corporation, such entity’s principal place of business)
is correctly set forth beneath such Investor’s name on Schedule I hereto.

 

(iii)     As used herein, “Accredited Investor” shall mean any of the following:
(i) an individual (i.e., not a partnership, corporation, limited liability
company or similar entity) whose individual net worth, or joint net worth with
his or her spouse, in each case, excluding the value of such persons primary
residence, presently exceeds $1,000,000; (ii) an individual (i.e., not a
partnership, corporation, limited liability company or similar entity) who
reasonably expects an individual income in excess of $200,000 in the current
year and had an individual income in excess of $200,000 in each of the last two
years (including foreign income, tax exempt income and the full amount of
capital gains and losses but excluding any income of the undersigned’s spouse or
other family members and any unrealized capital appreciation); (iii) an
individual (i.e., not a partnership, corporation, limited liability company or
similar entity) who, together with his or her spouse, reasonably expects joint
income in excess of $300,000 for the current year and had joint income in excess
of $300,000 in each of the last two years (including foreign income, tax exempt
income and the full amount of realized capital gains and losses); (iv) a
director or executive officer of the Company or (v) an entity in which all of
the equity owners are “accredited investors” within one or more of (i) through
(iv).

 

-3-

--------------------------------------------------------------------------------

 

 

(c)     Access to Information. Such Investor acknowledges and agrees that
(a) the Investor has been furnished with all materials it considers relevant to
making an investment decision with respect to the purchase of the Notes and has
had the opportunity to review (and has carefully reviewed) (i) the Company’s
filings and submissions with the Securities and Exchange Commission (the “SEC”),
including, without limitation, all information filed or furnished pursuant to
the Securities Exchange Act of 1934, as amended (collectively, the “Public
Filings”), and (ii) the Transaction Documents (including the exhibits thereto)
(the “Materials”), (b) the Investor has had an opportunity to ask questions of
the Company concerning the Company, its business, operations, financial
performance, financial condition and prospects, and the terms and conditions
related to the transactions contemplated under the Transaction Documents, and to
obtain from the Company any information that it considers necessary in making an
informed investment decision and to verify the accuracy of the information set
forth in the Public Filings and the Materials, (c) the Investor has had the
opportunity to consult with its accounting, tax, financial and legal advisors to
be able to evaluate the risks involved with respect to the purchase of the Notes
and to make an informed investment decision with respect to such purchase,
(d) the Investor is not relying, and has not relied, upon any statement, advice
(whether accounting, tax, financial, legal or other), representation or warranty
made by the Company or any of its affiliates or representatives or any other
entity or person, (e) no statement or written material contrary to the Public
Filings or the Materials has been made or given to the Investor by or on behalf
of the Company, and (f) the Investor is able to fend for itself in the
transactions contemplated under the Transaction Documents, including with
respect to the purchase of the Notes, has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the prospective investment in the Notes and has the ability to bear the
economic risks of its investment and can afford the complete loss of such
investment.

 

(d)     Tax Advisors. Such Investor has reviewed with its own tax advisors the
U.S. federal, state and local and non-U.S. tax consequences of this investment
and the transactions contemplated by this Agreement. With respect to such
matters, such Investor relies solely on any such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. Such Investor understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment and the transactions contemplated by this Agreement.

 

(e)     No “Bad Actor”. Neither (i) such Investor, (ii) any of its directors,
executive officers, other officers that may serve as a director or officer of
any company in which it invests, general partners or managing members, nor
(iii) any beneficial owner of any of the Company’s voting equity securities held
by such Investor is, in each case, is a Bad Actor. As used herein, a Person
shall be deemed a “Bad Actor” if any of the following are true: (i) the Person
has been convicted, within the last ten years, of any felony or misdemeanor (A)
in connection with the purchase or sale of any security; (B) involving the
making of any false filing with the SEC; or (C) arising out of the conduct of
the business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities; (ii) the
Person is subject to any order, judgment or decree of any court of competent
jurisdiction, entered within the last five years, that restrains or enjoins the
undersigned from engaging or continuing to engage in any conduct or practice (A)
in connection with the purchase or sale of any security; (B) involving the
making of any false filing with the Securities and Exchange Commission; or (C)
arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities; (iii) the Person is subject to a final order of a state
securities commission (or an agency or officer of a state performing like
functions); a state authority that supervises or examines banks, savings
associations, or credit unions; a state insurance commission (or an agency or
officer of a state performing like functions); an appropriate federal banking
agency; the U.S. Commodity Futures Trading Commission; or the National Credit
Union Administration that: (A) bars such Person from: (1) association with an
entity regulated by such commission, authority, agency or officer; (2) engaging
in the business of securities, insurance or banking; or (3) engaging in savings
association or credit union activities; or (B) constitutes a final order based
on a violation of any law or regulation that prohibits fraudulent, manipulative,
or deceptive conduct entered within the last ten years; (iv) the Person is
subject to an SEC order that: (A) suspends or revokes such Person’s registration
as a broker, dealer, municipal securities dealer or investment adviser; (B)
places limitations on the activities, functions or operations of the
undersigned; or (C) bars the undersigned from being associated with any entity
or from participating in the offering of any penny stock; (v) the Person is
subject to any SEC order entered within the last five years that orders the
undersigned to cease and desist from committing or causing a violation or future
violation of any scienter-based anti-fraud provision of the federal securities
laws; (vi) the Person has been suspended or expelled from membership in, or
suspended or barred from association with a member of, a registered national
securities exchange or a registered national or affiliated securities
association for any act or omission to act constituting conduct inconsistent
with just and equitable principles of trade; (vii) the undersigned filed (as a
registrant or issuer), or was the undersigned or was the undersigned named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the SEC that, within the last five years, was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or is
the subject of an investigation or proceeding to determine whether a stop order
or suspension order should be issued; or (viii) the Person is subject to a
United States Postal Service false representation order entered within the last
five years, or subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the United States Postal Service
to constitute a scheme or device for obtaining money or property through the
mail by means of false representations.

 

-4-

--------------------------------------------------------------------------------

 

 

4.     Conditions to Closing of the Investors. Each Investor’s obligations at
the Closing are subject to the fulfillment, on or prior to the Closing Date, of
all of the following conditions, any of which may be waived in whole or in part
by all of the Investors:

 

(a)     Representations and Warranties. The representations and warranties made
by the Company in Section 2 hereof shall have been true and correct when made,
and shall be true and correct on the Closing Date.

 

(b)     Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes.

 

(c)     Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the Investors, of the Notes shall be legally
permitted by all laws and regulations to which the Investors or the Company are
subject.

 

(d)     Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Investors.

 

(e)     Transaction Documents. The Company shall have duly executed and
delivered to the Investors the following documents:

 

(i)     This Agreement; and

 

(ii)     Each Note issued hereunder.

 

(f)     Good Standing Certificate. The Company shall have delivered to the
Investors a Certificate of Good Standing or comparable certificate as to the
Company, certified as of a recent date prior to the Closing Date by the
Secretary of State of Delaware.

 

5.     Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Notes at the Closing is subject to the fulfillment, on or
prior to the Closing Date, of the following conditions, any of which may be
waived in whole or in part by the Company:

 

(a)     Representations and Warranties. The representations and warranties made
by the applicable Investors in Section 3 hereof shall be true and correct when
made, and shall be true and correct on the Closing Date.

 

-5-

--------------------------------------------------------------------------------

 

 

(b)     Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes.

 

(c)     Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the applicable Investors, of the Notes shall be
legally permitted by all laws and regulations to which such Investors or the
Company are subject.

 

(d)     Purchase Price. Each Investor shall have delivered to the Company the
Purchase Price in respect of the Note being purchased by such Investor
referenced in Section 1(b) hereof.

 

6.     Negative Covenants. Until the termination of the commitment to purchase
Notes under this Purchase Agreement and the satisfaction in full by Company of
all Obligations, Company shall comply, and shall cause compliance, with the
following negative covenants unless Investors holding a Majority in Interest
shall otherwise consent in writing:

 

(a)     Indebtedness. The Company shall not create, incur, assume or permit to
exist any Indebtedness except for Permitted Indebtedness.

 

(b)     Liens. The Company shall not create, incur, assume or permit to exist
any Lien on or with respect to any of its assets or property of any character,
whether now owned or hereafter acquired, except for Permitted Liens.

 

(c)     Asset Dispositions. The Company shall not sell, lease, transfer,
license, assign or otherwise dispose of (collectively, a “Transfer”) any of its
assets or property, whether now owned or hereafter acquired, except: (i)
Transfers consisting of sales of worn-out, unneeded or obsolete equipment and
other sales of tangible assets not material to the business of Company, (ii)
Transfers of non-exclusive licenses and similar arrangements for the use of
property of Company; provided, such Transfer is not with respect to material
intellectual property rights of the Company, (iii) Transfers of Inventory in the
ordinary course of business, and (iv) Transfers of cash in the ordinary course
of business.

 

7.     Miscellaneous.

 

(a)     Waivers and Amendments. Any provision of this Agreement, and the Notes
may be amended, waived or modified only upon the written consent of the Company
and a Majority in Interest of Investors; provided however, that no such
amendment, waiver or consent shall: (i) reduce the principal amount of any Note
without the affected Investor’s written consent, or (ii) reduce the rate of
interest of any Note without the affected Investor’s written consent. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon all of the parties hereto.

 

(b)     Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state. Notwithstanding any
provision of this Agreement to the contrary, this Agreement shall be (to the
extent necessary to satisfy the requirements of Section 22062(b)(3)(D) of the
California Financial Code) subject to the implied covenant of good faith and
fair dealing arising under Section 1655 of the California Civil Code.

 

(c)     Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

-6-

--------------------------------------------------------------------------------

 

 

(d)     Successors and Assigns. Subject to the restrictions on transfer
described in Sections 7(e) and 7(f) below, the rights and obligations of the
Company and the Investors shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.

 

(e)     Registration, Transfer and Replacement of the Notes. The Notes issuable
under this Agreement shall be registered notes. The Company will keep, at its
principal executive office, books for the registration and registration of
transfer of the Notes. Prior to presentation of any Note for registration of
transfer, the Company shall treat the Person in whose name such Note is
registered as the owner and holder of such Note for all purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to any restrictions on or conditions to
transfer set forth in any Note, the holder of any Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
Note(s), each in the principal requested by such holder, dated the date to which
interest shall have been paid on the Note so surrendered or, if no interest
shall have yet been so paid, dated the date of the Note so surrendered and
registered in the name of such Person or Persons as shall have been designated
in writing by such holder or its attorney for the same principal amount as the
then unpaid principal amount of the Note so surrendered. Upon receipt by the
Company of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note and (a) in the case of loss,
theft or destruction, of indemnity reasonably satisfactory to it; or (b) in the
case of mutilation, upon surrender thereof, the Company, at its expense, will
execute and deliver in lieu thereof a new Note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
such Note or, if no interest shall have yet been so paid, dated the date of such
Note.

 

(f)     Assignment by the Company. The rights, interests or obligations
hereunder may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of a Majority in Interest
of Investors.

 

(g)     Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

 

(h)     Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (i) if to a Investor, at such
Investor’s address, facsimile number or electronic mail address set forth in the
Schedule of Investors attached as Schedule I, or at such other address as such
Investor shall have furnished the Company in writing, or (ii) if to the Company,
at the address, facsimile number or electronic mail address set forth on its
signature page to this Agreement or at such other address, facsimile number or
electronic mail address as the Company shall have furnished to the Investors in
writing. All such notices and communications will be deemed effectively given
the earlier of (i) when received, (ii) when delivered personally, (iii) one
business day after being delivered by facsimile (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service of recognized standing or (v) four days after being deposited in
the U.S. mail, first class with postage prepaid.

 

(i)     Expenses. The Company shall pay all expenses in connection with the
transactions contemplated by this Agreement; provided, such expenses for the
Investors shall not exceed $25,000 in the aggregate.

 

-7-

--------------------------------------------------------------------------------

 

 

(j)     Separability of Agreements; Severability of this Agreement. The
Company’s agreement with each of the Investors is a separate agreement and the
sale of the Notes to each of the Investors is a separate sale. Unless otherwise
expressly provided herein, the rights of each Investor hereunder are several
rights, not rights jointly held with any of the other Investors. Any invalidity,
illegality or limitation on the enforceability of the Agreement or any part
thereof, by any Investor whether arising by reason of the law of the respective
Investor’s domicile or otherwise, shall in no way affect or impair the validity,
legality or enforceability of this Agreement with respect to other Investors. If
any provision of this Agreement shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(k)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies of signed
signature pages will be deemed binding originals.

 

[Signature Page Follows]

 

-8-

--------------------------------------------------------------------------------

 

 

 

 

The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

 

 

COMPANY:

 

BIOCARDIA, INC.

a Delaware corporation

 

By:     /s/ Peter Altman                                                       
                                   

Name: Peter Altman

Title: Chief Executive Officer

 

 

BioCardia, Inc.

125 Shoreway Road, Suite B

San Carlos, California 94070

 

 

 

 

 

 

[Signature page to Note Purchase Agreement]